TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00754-CR




Carl Edward Davis, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-05-201856, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant's brief on appeal was originally due May 1, 2006.  On counsel’s motion,
the time for filing was extended to June 30, 2006.  No brief has been filed on appellant's behalf and
no further extension of time for filing has been sought.
Appellant's counsel, Mr. David T. Duncan, Jr., is ordered to file a brief in appellant's
behalf no later than August 25, 2006.
It is ordered July 25, 2006. 
 
Before Justices B. A. Smith, Puryear and Waldrop
Do Not Publish